DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  Considering claim 1, the prior art does not teach a bulk acoustic wave resonator, comprising: an upper electrode covering a portion of the piezoelectric layer and a remaining uncovered portion of the piezoelectric layer exposed to air, wherein the remaining uncovered portion of the piezoelectric layer forms a step portion on the flat surface of the lower electrode in combination with the rest of the applicant’s claimed limitations.
Considering claim 15, the prior art does not teach a bulk acoustic wave resonator, comprising: an upper electrode comprising a support member disposed on the membrane layer so as to be spaced apart from the lower electrode, wherein the piezoelectric layer comprises a step portion extended from an uncovered side of the piezoelectric layer and disposed on the flat surface of the lower electrode in combination with the rest of the applicant’s claimed limitations.
Considering claim 19, the prior art does not teach a bulk acoustic wave resonator, comprising: wherein the piezoelectric layer comprises a step portion extended from the uncovered side of the piezoelectric layer and disposed on the flat surface of the lower electrode, a width w by which the step portion protrudes from the side of the piezoelectric layer satisfies w = n* lambda/4 (n = 1, 3, 5,….) in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837